Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8, 11, 14, 17, 21, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 14, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20190089584 as supported by provisional app. 62559479 filed on 09/15/2017) in view of YI (US 20200260442 as supported by provisional app. 62577692 filed on 10/26/2017) and JEONG et a. (US 20150326492).

Regarding claims 1, 14, ISLAM teaches a method of time slot indication, applied to a terminal device, comprising: 
acquiring N pieces of format indication information from first control information sent from a network side (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein N is an integer greater than or equal to 1 (par. 98, N>=1); 
(par. 94, 109, when N=10, the SFI indicates the slot format of 0, 2, 4, 6, 8 for even index and 1, 3, 5, 7, 9 for odd index); and 
determining formats of the N time slots based on the N pieces of format indication information (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated); 
wherein before acquiring the N pieces of format indication information from the first control information sent from the network side, the method further comprises: determining at least one time slot of a first type based on second configuration information sent from the network side (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine), wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); 
wherein determining the N time slots corresponding to the N pieces of format indication information in the first control information comprises: the N pieces of format indication information in the first control information correspond {YB:00931799.DOCX } -19-to N time slots of a first type (par. 100, 109, slots can be DL, UL, unknown); 
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).   
However, ISLAM does not teach wherein the second configuration information indicates at least one time slot from multiple time slots, and the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol;
But, YI (US 20200260442) in a similar or same field of endeavor teaches wherein the second configuration information indicates at least one time slot from multiple time slots (par. 67, 85), and the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol (par. 67, the slot format is semi-statistically configured through RRC signaling. The slot format configured semi-statically through RRC signaling is information on a slot format preferentially applied first… A symbol determined to a flexible symbol by a slot format configured semi-statically may be later updated to a DL symbol or a UL symbol by a semi-static configuration, a group common PDCCH, UE scheduling DCI, etc.; par. 85, The UE may not make any assumption for a symbol to which an SFI is not applied, and may deal the symbol as a flexible resource by a semi-static slot format configuration; as supported by pages 6, 7 of the provisional 62577692);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of ISLAM to use semi-static slot configuration.
The motivation would have been to provide flexibility in configuration and reduce the resource for signaling. 

However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM and YI to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 


Regarding claims 4, 17, ISLAM teaches the method of claim 1, wherein, the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown).  

Regarding claims 8, 21, ISLAM teaches a method of time slot indication, applied to a network device, comprising: 
sending first control information containing N pieces of format indication information to a terminal device (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein the N pieces of format indication information correspond to N time slots of the terminal device (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated);
wherein before sending the first control information comprising the N pieces of format indication information to the terminal device, the method further comprises: sending second configuration information to the terminal device, wherein the second configuration information is used for the terminal device to determine at least one time slot of a first type (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine); wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information  (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); 
wherein the N pieces of format indication information in the first control information correspond to N time slots of the first type (par. 100, 109, slots can be DL, UL, unknown); and
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).


But, YI (US 20200260442) in a similar or same field of endeavor teaches wherein the second configuration information indicates at least one time slot from multiple time slots (par. 67, 85), and the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol (par. 67, the slot format is semi-statistically configured through RRC signaling. The slot format configured semi-statically through RRC signaling is information on a slot format preferentially applied first… A symbol determined to a flexible symbol by a slot format configured semi-statically may be later updated to a DL symbol or a UL symbol by a semi-static configuration, a group common PDCCH, UE scheduling DCI, etc.; par. 85, The UE may not make any assumption for a symbol to which an SFI is not applied, and may deal the symbol as a flexible resource by a semi-static slot format configuration; as supported by pages 6, 7 of the provisional 62577692);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of ISLAM to use semi-static slot configuration.
The motivation would have been to provide flexibility in configuration and reduce the resource for signaling. 

But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM and YI to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 

Regarding claim 11, 24, ISLAM teaches the method of claim 8, wherein the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK et al. (US 20200221481) discloses dynamic indication of slot format using SFI (par. 179).
CHATTERJEE et al. (US 20200229270) discloses dynamic indication of slot format using SFI (par. 25, 50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/15/2022